Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Pagei1of9 PagelD1

Iv
Ep By
United States District Court

OCT 14 any
oOmas
U.S. DF, Gould, Cc
W.p, op Stet Coulork

Western District of Tennessee-Eastern Division

’ ¢e Son
John F. Jef} Curran Il, Plaintiff

Vv. Case:
Wepfer Marine, Inc.,
Okie Moore Diving and Marine Salvage, Co.

Western Rivers Boat Management, Inc.

Claim for Marine Salvage Compensation

The Plaintiff, John F. Curran, seeks reasonable compensation for the salvor services provided to the
Defendants which were outside the scope of professional services the Plaintiff was hired to perform for

the Wepfer Marine, Inc. (Wepfer) subsidiary, Okie Moore Diving and Marine Salvage, Co. (Okie Moore}.

Statement of Jurisdiction

This Court has jurisdiction to hear the claims set forth herein. The Judiciary Act of 1789 and Article Ill §2
of the United States Constitution plainly defines that the Federal District Courts has exclusive original
jurisdiction in civil cases in admiralty and maritime matters. The subject matter of the case is plainly

admiralty and maritime law, which is exclusive of state jurisdiction.

The parties in this matter are both located within the Western District of Tennessee. The Plaintiff
resides in Bath Springs, TN. The Defendants, Wepfer Marine, Inc. and its subsidiary, Okie Moore Diving

and Marine Salvage, Co. are home ported in Memphis, TN. Although there is no diversity in this matter,
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page 2of9 PagelD 2

this Court serves the same location of the parties. Additionally the waterway where the salvage
occurred by the Plaintiff was in the inland waterway of the United States which sees significant foreign

vessel traffic and is subject to the admiralty and maritime laws
The amount in dispute exceeds $75,000, the threshold for civil matters to be heard in federal matters.

The salvor services provided to the Defendants, by the Plaintiff were provided in January 2019. This

claim is made within 24 months of the services being rendered in accordance with 46 U.S.C. § 80107 {(c).

This honorable Court has jurisdiction to hear this matter.

Factual History

The Plaintiff offers the following as the factual basis of the events that occurred regarding the
professional services provided by the Plaintiff to the Defendants, beyond the scope of the Plaintiff's

employment.

1. The Plaintiff was hired by Okie Moore on, or about, 16 January 2019 to serve as a salvor aboard
the Stephen Foster. The functions were to include salvor, diver, equipment operator, welder and
laborer.

2. The Plaintiff's first assignment for Okie Moore was to be a part of the salvage effort of a hopper
barge owned by Western Rivers at, or near Greenville, MS on the Mississippi River on, or about
16 January 2019.

3. The Western Rivers Boat Management, inc. barge was successfully raised and the salvage
equipment of Okie Moore was being transported back to its staging area by Western Rivers in
accordance with the salvage contract by and between Okie Moore and Western Rivers.

4. The Okie Moore equipment was in tow with additional barges of Western Rivers during the
transit back to the Okie Moore staging area located in Calvert City, KY.

5. During the return transit the salvage crew of Okie Moore was instructed to assist the crew of the
Western Rivers vessel to “break tow” which was a combination of Western Rivers barges and

the salvage equipment barges of Okie Moore at the junction of the Upper Mississippi and Ohio
‘« Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page3of9 PagelD3

10.

11.

12.

13.

14.

15.

16.
17.

18.

19.
20.

Rivers. The Plaintiff and Mitch Revette, employees of Okie Moore, proceeded to the deck of a
Western Rivers barge.

The Plaintiff and Mitch Revette were instructed to release cables holding the various barges
together while previously underway. Mitch Revette attempted to release the tension on a deck
winch when the handle of the winch, under tension, released immediately and struck Mitch
Revette in the head. It was later confirmed Mitch Revette suffered a complete skull fracture as a
result.

The Plaintiff, a former US military special operations corpsman with the United States Navy,
begin immediate trauma care to Mitch Revette. The medical equipment onboard the Stephen
Foster consisted of a first aid kit. No equipment was accessed on the Western Rivers vessel.
Care was rendered to Mitch Revette immediately by the Plaintiff.

Once onboard the Stephen Foster the Plaintiff recognized that Mitch Revette did not have pupils
which were equal and reactive to light. One pupil was dilated and not reactive, indicative of a
head injury, most likely a skull fracture-either closed or open.

The Plaintiff instructed the vessel Master, Bruce Gibson, that Mitch Revette needed to be
transported immediately to a medical facility.

Bruce Gibson radioed the US Coast Guard and made the arrangements for an ambulance to
meet the Plaintiff and Mitch Revette at the Lock and Dam No. 53 near Cairo, IL.

The Plaintiff informed the ambulance crew of the suspected skull trauma of Mitch Revette and
the crew acknowledged the suspicion.

It was later confirmed to the Plaintiff that Mitch Revette did indeed have a skull fracture

Mitch Revette was back to full duty within 12 weeks, ie 3 months, after the injury.

The Plaintiff, and his immediate care, was recognized by the senior management at Wepfer
Marine as being the reason Mitch Revette returned to work so quickly.

The senior management of Wepfer Marine thanked the Plaintiff for his life saving efforts.

The Plaintiff was then instructed to prepare a medical equipment list for the Stephen Foster and
was assigned additional duties as a safety officer for Okie Moore.

Such proposed medical equipment list was fulfilled not only for the Stephen Foster to cover the
Okie Moore fleet, but replicated for the Wepfer fleet.

Such additional duties did not come with an increase in pay.
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page4of9 PagelD4

Argument

it goes without saying that the rapid intervention of trauma care by the Plaintiff dramatically
lessened the long term effects of injury to Revette and thereby greatly reduced his recovery
time. Wepfer senior management recognized such efforts and the savings in costs to the Wepfer
fleet.

The National Institute of Health (NIH) has published studies showing that skull fracture care
and treatment can take up to 6 years after the incident before the patient is able to return to a
‘normal’ life. The NIH plainly states that the quicker intervening care can be delivered to the
patient the treatment and recovery time is reduced accordingly. Revette returned to full duty
within 12 weeks of the incident, some time in Aprit 2019.

The NIH, via its US National Library of Medicine, has further published that the costs of head
injuries include both the acute phase (direct in hospital costs) and the rehabilitation services
which includes extended care, disability and lost income.

The average costs of the acute phase-the direct care phase is $724,113, for reported data from
1994. Costs have most likely increased since 1994.

The average costs for the follow-on, or rehabilitative services averaged $6, 338,472, also based
upon 1994 data.

The immediate trauma care provided by the Plaintiff to Revette resulted in direct savings to
the Defendants, in 1994 dollars, by as much as $7,062,585 and equivalent amount of

$12,359,523.75 in today’s dollars.

With its origins in antiquity, the basis of salvage is that a person helping another at sea is putting himself
and his vessel at risk and should be appropriately rewarded. A related consideration was to prevent
piracy, since any vessel in peril might well be abandoned to pirates if the owner did not reward an

honest salvor. Salvage law has been recognized for centuries in such documents as the edicts of
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page5of9 PagelD5

Rhodes and the Roman Digest of Justinian. It is still a nearly universally recognized right, though

conditions for awards of salvage vary from country to country.

The right to be rewarded for salvage at sea is based both on principles of fairness and public policy; The
law seeks to be fair both to the property owners and to the salvors. The legal entitlement to a salvage
reward arises when a person, acting as a volunteer (that is, without any pre-existing contractual or other
legal duty so to act) preserves or contributes sa to preserving at sea any vessel, cargo, freight, or other

recognized subject of salvage from danger.

A salvage situation arises when a shipowner accepts an offer of help from a salvor. To that extent, the
arrangement is contractual, but it is not a contract for services with a pre-arranged fee. Instead, the law

provides that after the service is done a court or arbitrator will make an award taking into account:

the degree of success of the salvage venture

« the degree of danger of the salvage venture
« the value of the property salved
« whether a reasonable attempt to protect the coastal environment was made

* the provisions of Articles 13 & 14 of the Salvage Convention 1989.

A formal contract is not strictly necessary, provided there is evidence that the owner has acquiesced in
the salvor's intervention. The assumption here is that when faced with the loss of his vessel and cargo, a
reasonable prudent owner would have accepted salvage terms offered, even if time did not permit such
negotiations. Even so, the shipowner is entitled to reject any offer of help, and would do so if the
shipping line had already made arrangements with a professional salvor of their choice. The Okie Moore
master did not have a preferred relationship with ANY provider of emergency trauma care at the time

the Plaintiff rendered the services beyond the scope of his original employment.
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page6of9 PagelD 6

Recognized subject matter

Traditionally, salvage only recognizes a ship or craft ("vessel"), cargo on board, freight payable, and
bunkers carried on board as the subject of property in danger. The expansion of ‘traditional’ is required

in the instant matter as the services provided by the Plaintiff

The scope of salvage has been expanded by the 1989 Salvage Convention, and protection of the
environment is part of salvage. Oil pollution can cause damage to the environment. If the salvor
prevents oil pollution from happening, he indeed performs a valuable service to the community as
mentioned by (1997) 1 Lloyd's Rep 323 (HL), pp 326-28. Therefore, the salvor will be rewarded with

special compensation, i.e., liability salvage instead of property salvage.

The Convention doés not consider saving lives to be part of salvage, but if one vessel saves life and the
other saves property, the arbitrator may apportion the salvage reward between them as he thinks fit
thereby identifying professional services rendered for trauma care which directly reduces the loss to the

vessel or fleet owners.

In the instant matter the assets saved were those of Wepfer and Western Rivers. The responsibility of
the Plaintiff to Okie Moore remained and the fleet of assets of Okie Moore were protected by his
actions, The peril does not need to be immediate as the costs of the acute care delivery and the
rehabilitative services would be borne by Wepfer and Western Rivers, long term and the costs
associated would have reasonable affected the fleets of these 2 Defendants. The Plaintiff's voluntary

actions directly resulted in savings to each of these 2 Defendants.

Real peril

Danger needs to be real but not necessarily immediate or absolute. The subject of salvage must be in

real danger, which means the property is exposed to damage or destruction.
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page 7of9 PagelD 7

The burden of proof lies on the salvor, which means the salvor needs to prove real danger existed when
the performance of service commenced. The court or arbitrators must determine whether the property
was truly in danger. As every situation differs, both subjective and objective tests will be conducted.

Common considerations are:

a. Would a reasonable Master of the vessel in distress have answered yes or no to the
offer of assistance?

b. Was there a real apprehension of danger even though that danger may not have been
absolute or immediate?

c. Was the danger fanciful or so remote as only to be a distant possibility?

It is incumbent upon the court to assess the existence and level of danger, both present and future. The
case of the Troilus {1951 1 Lloyd's Rep. 467, HL) illustrated the concept of future danger that the court
must take into account when determining the existence of danger. In this particular case, the cargo
owners contended that the ship was in perfect safety when she reached Aden, and therefore it
constituted ocean towage but not salvage when towing from Aden to UK. The court held that even
though the ship and cargo was in physical safety, the services rendered still amounted to salvage service
on the grounds that the master of a damaged ship must do his best to preserve the ship and cargo and
bring them to their destination as cheaply and efficiently as possible. The salvage award was reasonable

as long as the master acts reasonably for the combined benefit of ship and cargo.

In the modern world, the dispute normally is not about whether there is just the existence of danger,
but also the degree of danger, as it determines the extent of the award. The degree of danger in the
instant matter is significant to both Wepfer and Western Rivers had the costs associated with the care

been the responsibility of each.
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page 8of9 PagelD8&

Voluntary service

Voluntary means that the services are not rendered under a pre-existing contract agreement or under
official duty or purely for the self-preservation interests of the salvor. Because of this, there is no

limitation to the class of persons that can be considered as volunteers.

The professional services, had they not be rendered by the Plaintiff would have lkeft the fleets of both
Wepfer and Western Rivers in peril as the savings in health care-both direct and rehabilitative, as well as
the reduction in lost wages to Revette, etc. is the very definition of salvage, albeit nonstandard. Had the
Plaintiff NOT provided those services both Wepfer and Western Rivers would have had to spend those
monies, in excess of $12 million dollars, for Revette’s care and thereby increasing the peril of each’s

fleets of vessels, the very definition of a salvage claim.

A pre-existing agreement refers to any agreement entered into before the time of the existence of
danger. it includes ship's master and crew who have pre-existing employment agreement with ship-
owners. They have the duty to preserve the ship and cargo, and therefore they cannot convert

themselves into salvors in the event of trouble.

Notwithstanding, exceptions still exist in this area. Salvage can still be rendered if the pilot or crews of
the ship in peril rendered service outside or beyond the scope of their duties under the contract. The
case of the Sandefjord (1953 2 Lloyd's Rep. 557) held that the pilot brought his personal knowledge of
the iocal conditions and his seafaring skills to bear when faced with a grounding. Moreover, the pilot
relieved the ship owner of paying a vast salvage award for tug assistance. Under these conditions, the
pilot was entitled to a salvage award. The Plaintiff offered these services voluntarily and the services

provided were not what the Plaintiff was hired to perform for Okie Moore.
Case 1:20-cv-01229-STA-jay Document1 Filed 10/14/20 Page9of9 PagelD9

Conclusion
The Plaintiff provided professional services to Okie Moore that resulted in the reduction of real,
future peril to the fleets of Wepfer and Western Rivers by the significant reduction of money
that would have been spent on the care to be received by Revette. The Plaintiff is entitled to a

salvage award of 33% of the potential monies saved for an award of 54,078,642.

Respectfully submitted,

a
John F. Curran 1, Pro se
fo. bex 1783
SAV Polat FH, Tal FF FP
(9-AS8 —-Iny

Certificate of Service

An original copy of the claim has been served upon all Defendants of this action by third party

process server.

phe & Carseoreoor

J

John F. Curran Il, Pro se

 
